Title: To Thomas Jefferson from Caesar Augustus Rodney, 29 March 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir, 
                     Wilmington March 29th. 1808.
                  
                  I reached home, on saturday last, & had the misfortune to find Mrs. Rodney very unwell & my eldest son, afflicted with a severe spell of his old complaint.
                  I enclose you a second edition of the pamphlet of Macall Medford, relative to this country & England; & also another pamphlet, of his, relative to the European Courts. Both these he left at my house a few days ago. He turns out to be the person I suspected, & whom I suggested to Mr. Madison, it was. He is a native of the Eastern Shore of Maryland. I knew him about sixteen years since, as a distant relation of Mrs. Rodney. He served as a clerk in some counting house in Philada. & went to Europe about fifteen years since. He had not the benifit of a liberal education.
                  I also enclose you the originals of a privt & a circular letter from a respectable mercantile house, of Liverpool, to S.H. Hanson of our best informed quarters of this place, which I will thank you to return when you have perused them. I enclose also an extract from a letter of John Hamilton of this place, a very well informed young man, now in Liverpool, to his brother here.
                  They will add something perhaps to the stock of information you already possess as to the impressions made in England.
                  With great personal & political esteem, I remain 
                  Yours Very Sincerely
                  
                     C A. Rodney 
                     
                  
               